DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maa et al. (US. Pub: 2022/0072186 A1~hereinafter “Maa”).
Regarding claim 17,  Maa discloses (in at least figs. 1 and 2; [0004]-[0008]; [0037]-[0042]) a method of operating a luminaire, comprising: a. providing power to the luminaire from a power source to activate a first lamp of the luminaire (abstract; [0004]), the first lamp generating visible light; b. detecting (abstract; [0006]), after (a), a person within an activation region adjacent the luminaire; and c. activating, in response to (b), a previously-deactivated second lamp of the luminaire, the second lamp generating UVC light having a peak wavelength between 200 nm and 230 nm ([0004]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maa et al. (US. Pub: 2022/0072186 A1~hereinafter “Maa”) in view of Malinowski et al. (US. Pub: 2021/0113723 A1~hereinafter “Malinowski”).   
Regarding claim 1, Maa discloses (in at least figs. 1 and 2) a lighting system, comprising: a. a sensor (109, 110; [0006]; [0037]; [0039]) operable to detect a person; b. a luminaire (abstract; [0004]), including: i. a first lamp (abstract; i.e. the first light source) operable to generate visible light when activated ([0004]), and ii. a second lamp (abstract; [0004]; i.e. the second light source) operable to generate UVC light having a peak wavelength between 200 nm and 225 nm when activated (abstract; [0004]), and iii. wherein the second lamp is communicatively coupled to the sensor and configured to be activated in response to the sensor detecting the person ([0007]). Maa further discloses ([0007]) “the vacancy sensor turns off the second means of lighting upon a motion detection and turns on the second means of light after detecting no motion for a preconfigured time (e.g. 3 minutes), without affecting the operation of the first means of lighting.”
 Maa does not expressly disclose a tracking system operable to track how long the second lamp has been activated and generate to-date usage information, the to-date usage information indicating a total amount of time the second lamp has been activated so far.
Malinowski discloses ([0055]) a lighting system comprised of, in part, a UV light source coupled to a  timer (e.g. a timer located at the light source or a timer run by a controller). For example, the germicidal light source may be coupled to a timer that measures the duration of exposure of the apparatus to the germicidal UV light. The timer may be operably connected to the germicidal light source to control the duration of activation of the germicidal light source. Malinowski further discloses ([0054]) a controller may control activation of the one or more germicidal light sources. For example, the processor may run software stored in a local or remote memory component to control activation of the one or more germicidal light sources (e.g., light sources of the one or more UV-sanitizing apparatuses and optionally one or more UV-irradiating light sources separate from UV-irradiating light of the UV-sanitizing apparatuses)… The controller may control activation of the germicidal light sources by wired or wireless communication technology.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting device of Maa with the tracking device of Malinowski in order to track how long the UVC lamp has been activated and generate to-date usage information and the to-date usage information indicating a total amount of time the second lamp has been activated so far.
Regarding claim 2, Maa discloses (in at least figs. 1 and 2) the sensor (109; [0007]; [0037]; [0039]) is operable to detect the person when the person is within an activation range of the second lamp, and the second lamp is configured to be activated in response to the sensor detecting the person when the person is within the activation range ([0007]).
Regarding claim 3, Maa discloses (in at least figs. 1 and 2; [0006]) the activation range is an effective range of the UVC light of the second lamp, and the peak wavelength of the UVC light generated by the second lamp when the second lamp is activated is between 221 nm and 223 nm.
Regarding claim 4, Maa discloses (in at least figs. 1 and 2; [0007]) the second lamp is configured to remain activated for a predetermined activation time after the sensor detects the person when the person is within the activation range, and the second lamp is configured to deactivate after the predetermined activation time.
Regarding claim 5, Maa discloses (in at least figs. 1 and 2) the sensor (109, 110) is supported by the luminaire.
Regarding claim 6, Maa discloses (in at least figs. 1 and 2; [0037]-[0042]) the first lamp is configured to be activated when the luminaire is powered by a power source, and the second lamp is configured to be deactivated until both the luminaire is powered by the power source and the sensor detects the person when the person is within the activation range.
Regarding claim 7, Maa discloses (in at least figs. 1 and 2; [0037]-[0042]) the first lamp is also configured to be deactivated until both the luminaire is powered by the power source and the sensor detects the person when the person is within the activation range.
Regarding claim 8, Maa discloses (in at least figs. 1 and 2; [0037]-[0042]) the first lamp is configured to remain activated as long as the luminaire is powered by the power source regardless of whether the sensor detects the person when the person is within the activation range.
Regarding claim 9, Malinowski further discloses (in at least [0054]) the tracking system is further operable to send the to-date usage information to a remote device.
Regarding claim 10, Malinowski further discloses ([0055]) the tracking system is configured to send the to-date usage information periodically. 
Regarding claim 11, Malinowski further discloses ([0054]-[0055]) the tracking system includes a wireless relay configured to transmit the to-date usage information to a remote device.
Regarding claim 12,  Malinowski further discloses (in at least [0077]) wireless relay is a Wi-Fi™ relay or a Bluetooth™ relay.
Regarding claim 13, Malinowski further discloses (in at least [0032]; [0054]) the remote device is at least one server.
Regarding claim 14, Maa discloses (in at least figs. 1 and 2; abstract) the first lamp is a set of two lamps each operable to generate visible light when activated.
Regarding claim 15, Maa as modified by Malinowski does not expressly disclose a safety system including a UV sensor and operable to shut off the second lamp if the UV sensor detects that the second lamp is emitting light outside of a predetermined safe range.
However, Maa discloses ([0010]) In order to ensure the source light source doesn't emit too much harmful UVC, in some embodiments, the second light source would emit the second light with a spectral power distribution (SPD) greater than 95% in the wavelength range of 200 nm to 230 nm. In other words, the second light will have an SPD less than 5% outside of 200 nm-230 nm range, thus greatly reducing spectral power of the harmful UVC wavelength.
Moreover, Malinowski discloses (in at least [0060]-[0061]) the system may further include one or more sensors… The controller may receive input from one or more other components of the apparatus (e.g. an on/off switch, a timer, an infrared sensor, other sensors, etc.) or system to control activation of the germicidal light source and/or to control activation of the wireless charging means. Malinowski further discloses ([0062]) in some settings (for example, in the home) a safety feature may be to ensure that the apparatus is only turned on when an object of sufficient size and weight is present within the apparatus. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting system of Maa as modified by Malinowski with a UV sensor to detect that the second lamp (i.e. the UV lamp) is emitting light outside of a predetermined safe range in order to prevent the light source to emit too much harmful UVC. 
Regarding claim 16, Maa discloses ([0010]) the predetermined safe range is 200 nm to 230 nm. 
Regarding claim 18, Maa discloses all the claimed limitations except for further comprising, following (c), tracking to-date usage information, the to-date usage information indicating a total amount of time the second lamp has been activated so far.
Malinowski discloses ([0055]) a lighting system comprised of, in part, a UV light source coupled to a  timer (e.g. a timer located at the light source or a timer run by a controller). For example, the germicidal light source may be coupled to a timer that measures the duration of exposure of the apparatus to the germicidal UV light. The timer may be operably connected to the germicidal light source to control the duration of activation of the germicidal light source. Malinowski further discloses ([0054]) a controller may control activation of the one or more germicidal light sources. For example, the processor may run software stored in a local or remote memory component to control activation of the one or more germicidal light sources (e.g., light sources of the one or more UV-sanitizing apparatuses and optionally one or more UV-irradiating light sources separate from UV-irradiating light of the UV-sanitizing apparatuses)… The controller may control activation of the germicidal light sources by wired or wireless communication technology.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting device of Maa with the tracking device of Malinowski in order to track how long the UVC lamp has been activated and generate to-date usage information and the to-date usage information indicating a total amount of time the second lamp has been activated so far.
Regarding claim 19, Maa does not expressly disclose further comprising activating, in response to (b) a third lamp of the luminaire, the third lamp generating UV light having a peak wavelength between 270 nm and 300 nm. 
 Malinowski discloses a UV lighting system comprised of, in part, one or two germicidal light sources ([0004]). Malinowski further discloses ([0005]) the short wavelength ultraviolet light may be used (e.g., light with wavelengths between about 200 nm and 300 nm may be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting system of Maa as modified by Malinowski with a third lamp generating UV light having a peak wavelength between 270 nm  and 300 nm, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maa et al. (US. Pub: 2022/0072186 A1~hereinafter “Maa”) in view of Kim et al. (KR: 101680488 B1~hereinafter “Kim). A machine generated English translation of the foreign reference has been provided.  
Regarding claim 20, Maa discloses (in at least figs. 1 and 2) a luminaire, comprising: a. a first lamp (abstract; i.e. the first light source) for general lighting, the first lamp operable to generate visible light when activated ([0004]); b. a second lamp (abstract; [0004]; i.e. the second light source) for disinfection, the second lamp operable to generate UVC light having a peak wavelength between 200 nm and 230 nm when activated ([0004]; abstract).
Maa does not expressly disclose a third lamp for causing vitamin D production, wherein the third lamp operable to generate UV light having a peak wavelength between 270 nm and 300 nm when activated.
Kim discloses a lighting device (title) comprised of, in part, a light source for causing vitamin D production, the lamp operable to generate UV light having a peak wavelength between 270 nm and 300 nm when activated (i.e. The ultraviolet light source 112b is configured to perform light therapy so that cholesterol is converted into vitamin D in the skin. The ultraviolet light source 112b outputs an ultraviolet ray B in a wavelength range of 290 nm to 310 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the luminaire of Maa with the light source of Kim for the benefit of generating vitamin D to the skin of a user when activated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875